Citation Nr: 0821480	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to an increased disability rating for left 
knee disability, currently rated as 10 percent disabling.

3.  Entitlement to an effective date earlier than March 29, 
2004, for a 10 percent rating for left knee disability.

4.  Entitlement to an disability rating for temporomandibular 
joint (TMJ) syndrome, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to April 
1982, and from April 1983 to April 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Seattle, Washington 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a March 2005 rating decision, the 
RO denied service connection for a left shoulder disability, 
and denied an increased disability rating for hemorrhoids.  
The RO increased the rating for a left knee disability from 0 
percent to 10 percent, and made the increase effective March 
29, 2004.  In a September 2005 rating, the RO denied an 
increased rating for TMJ syndrome.  In a May 2006 rating, the 
RO increased the rating for TMJ syndrome from 0 percent to 10 
percent.  The veteran has continued his appeals of the 
ratings for the left knee disability and TMJ syndrome, and is 
seeking ratings higher than 10 percent for each of those 
disabilities.  He has appealed the effective date assigned 
for the increase to a 10 percent rating for the left knee 
disability.


FINDINGS OF FACT

1.  Affording the veteran the benefit of the doubt, in 
January 2004, service-connected disability in the veteran's 
left knee led him to fall and sustain injury of the left 
shoulder.

2.  From 2004, the veteran's left knee disability has been 
manifested by pain, giving way, and interference with work 
tasks and attendance consistent with moderate disability due 
to subluxation or instability.

3.  The RO received the veteran's claim for an increased 
rating for left knee disability on March 29, 2004.

4.  It was not factually ascertainable before March 29, 2004, 
that the veteran's left knee disability had increased.

5.  From 2005, TMJ syndrome is manifested by intermittent 
bilateral TMJ pain, and limitation of the inter-incisal range 
of motion to 32 millimeters (mm) of vertical opening without 
pain.

6.  From 2004, the veteran's hemorrhoids have been no more 
than moderate, without evidence of large, thrombotic, or 
irreducible hemorrhoids, excessive redundant tissue, or other 
objective evidence of frequent recurrences.


CONCLUSIONS OF LAW

1.  A left shoulder disability is proximately due to a 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2007).

2.  From March 29, 2004, the veteran's left knee disability 
meets the criteria for a 20 percent rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257, 5260, 5261 (2007).

3.  An increase to a compensable rating for the veteran's 
left knee disability may not be effective earlier than March 
29, 2004.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2007).

4.  From April 2005, the veteran's TMJ syndrome has not met 
the criteria for a rating higher than 10 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.150, Diagnostic Code 9905 (2007).

5.  From March 2004, the veteran's hemorrhoids have not met 
the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Left Shoulder Disability

The veteran reports that he injured his left shoulder when he 
fell in January 2004.  He asserts that his service-connected 
disability left knee disability caused that fall.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's service medical records do not show any injury 
or other complaints involving the left shoulder.  In May 
2004, the veteran requested service connection for a left 
shoulder disability.  He reported that his left knee had 
given way, and he had fallen and injured his left shoulder.  
In a March 2005 statement, he indicated that the fall 
occurred in January 2004.

VA granted service connection for disability in the veteran's 
left knee effective from his separation from service in 1991.  
He was seen during service for left knee pain, and the 
treating practitioner found synovitis, patellar 
chondromalacia, and early degenerative arthritis.  The RO 
describes the disability as chondromalacia patella with 
degenerative joint disease, and evaluates the disability 
based on the rating criteria for recurrent subluxation or 
lateral instability of the knee.

The veteran has not reported that he had medical attention 
immediately after he fell in January 2004.  He has indicated 
that eventually he was seen for left shoulder pain that began 
with that fall.  In March 2004, the veteran had private 
outpatient treatment for his left knee disorder.  He reported 
that he had occasional flare-ups of pain in that knee, and 
that the latest flare-up was persistent.  He stated that the 
knee did not lock, catch, or give way.  On a VA medical 
examination in May 2004, the veteran indicated that his left 
knee had daily pain and that it sometimes collapsed.  In VA 
physical therapy for his knee in 2004, the veteran indicated 
that the knee gave way.  In July 2004, the veteran sought 
private medical care for pain in his left shoulder.  He 
stated that he had injured the shoulder in a fall in January, 
at the same time that he injured his knee.  He reported pain 
over the posterior aspect of the shoulder.  The treating 
practitioner noted a slight decrease in external rotation of 
the shoulder, and a test for apprehension was slightly 
positive.  X-rays showed minimal arthritis in the left 
acromioclavicular joint.

In August 2006, a VA physician examined the veteran's left 
knee and left shoulder.  The veteran reported that, in 2004, 
while he was walking during a snow storm, his left knee gave 
out, and he fell into the snow.  He stated that he noticed 
later that day that his left shoulder hurt.  He related that 
eventually he sought evaluation of the shoulder, and mild 
arthritis was found.  He indicated that currently he had left 
shoulder pain on a regular basis, with flare-ups of worse 
pain.  The physician noted tenderness over the shoulder and 
evidence of impingement.  The shoulder had some limitation of 
motion and some pain on abduction.  Left shoulder x-rays did 
not show significant glenohumeral arthritis.  The physician's 
impression was left shoulder rotator cuff tendonitis and 
impingement.  With regard to the likely cause of the left 
shoulder disorder, the physician provided an opinion, as 
follows:

The symptoms of giving way in the left 
knee are due to anterior knee pain and 
not due to any true instability.  His 
objective findings are consistent with 
some mild arthritis and anterior 
patellofemoral syndrome with the left 
knee.  These objective symptoms are not 
enough to justify linking the left 
shoulder injury to the left knee.  
Although, indeed, it may be true that he 
did fall and injure the shoulder on that 
day, it is at least as likely as not that 
he could have done this regardless of the 
knee diagnosis.  It is therefore less 
likely than not that his left shoulder 
has any relation to the knee condition.

There is considerable evidence that the veteran's left knee 
disability is manifested by incidents of giving way.  The VA 
physician who examined the veteran in 2006 questioned a 
connection between the left knee disability and the left 
shoulder disorder, but even so accepted that the knee 
symptoms included giving way.  The Board finds credible the 
veteran's report that he fell in January 2004 because his 
left knee gave way.  The Board also accepts the veteran's 
account that his left shoulder pain began with the January 
2004 fall.  Based on those conclusions, the evidence 
reasonably supports a finding that the left knee disability 
caused the fall and a resulting left shoulder injury.  The 
Board grants service connection of the left shoulder 
disability secondary to the left knee disability.

Left Knee Disability Rating and Effective Date

The veteran has appealed for a rating higher than 10 percent 
for his service-connected disability rating, and for an 
effective date earlier than March 29, 2004, for the increase 
to the 10 percent rating that the RO granted in a March 2005 
rating decision.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When evaluation 
of a musculoskeletal disability is based on limitation of 
motion, VA regulations provide, and the Court has emphasized, 
that evaluation must include consideration of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the Board will consider 
whether different ratings are warranted for different time 
periods.

The veteran had outpatient treatment during service for left 
knee pain.  The treating practitioner found synovitis, 
patellar chondromalacia, and early degenerative arthritis.  
The RO describes the service-connected left knee disability 
as chondromalacia patella with degenerative joint disease.  
The RO initially assigned a 0 percent, noncompensable rating 
for the left knee disability, effective from the veteran's 
separation from service in 1991.  On March 29, 2004, the RO 
received the veteran's claim for an increased rating for the 
left knee disability.  The veteran wrote that the disability 
had worsened recently.

The RO has evaluated the disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under that code, recurrent subluxation 
or lateral instability of a knee is rated at 10 percent if 
slight, 20 percent if moderate, and 30 percent if severe.  
Knee disability also may be evaluated based on limitation of 
motion of the leg, if flexion is limited to 60 degrees or 
less, or extension is limited to 5 degrees or more short of 
full extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Arthritis is rated according to limitation of motion, 
or at 10 percent in a major joint if the limitation of motion 
is not compensable.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Generally, the effective date for an increased disability 
rating is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year of that date, or the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

The claims file contains records of VA and private medical 
treatment of the veteran from 2002 forward.  Records from 
2002 and 2003 do not address the condition of the veteran's 
left knee.  In March 2004, the veteran sought private 
treatment for left knee pain.  He related a history of injury 
of the knee fifteen years earlier, and occasional flare-ups 
of pain since.  He stated that the latest flare-up was quite 
persistent.  He indicated that the joint did not lock, catch, 
or give way, and that he did not have numbness or tingling in 
the extremity.  The examiner found a normal range of motion 
and normal strength in the left knee.

In May 2004, the veteran reported an incident in which his 
left knee gave way, and he fell.  The veteran submitted 
statements from two coworkers who indicated that they had 
seen the veteran limp, have trouble walking, and complain of 
pain in his left knee.

On VA examination in May 2004, the veteran reported daily 
pain and chronic limitation of motion in his left knee.  He 
indicated that the knee collapsed, and that he had used a 
brace intermittently.  He stated that knee did not lock.  He 
related that about four times a year he had flare-ups of 
worse pain, greater restriction of motion, and more 
diminished endurance.  He reported that such flare-ups lasted 
about three days.  He stated that he missed about eight days 
of work per year because of his knee.

The examiner noted mild tenderness of the left knee, with no 
effusion.  The knee had motion from 0 to 130 degrees, with no 
significant pain on motion.  There was no evidence of laxity 
of any of the ligaments.  The examiner stated that with 
flare-ups he would expect a loss of an additional 10 degrees 
of flexion, and moderate alteration of the veteran's 
endurance with walking.  The examiner's impression was 
chondromalacia patella, with early degenerative joint 
disease.

In June 2004, the veteran sought VA outpatient treatment for 
chronic left knee pain.  He was referred for physical 
therapy, which he attended in July 2004.  He reported recent 
worsening of the knee pain, and a history of giving way of 
the knee.  The physical therapist noted slightly increased 
laxity in the knee.

In a March 2005 rating, the RO increased the rating for the 
left knee disability from 0 percent to 10 percent, effective 
March 29, 2004.  In a March 2005 notice of disagreement 
(NOD), the veteran appealed for an earlier effective date for 
the rating increase.  He stated that his left knee disability 
had increased in April 2003.  He indicated that from that 
time forward he had experienced daily pain in the knee and 
occasional collapsing of the knee, including a collapse of 
the knee in January 2004.  He stated that the left knee 
disability caused material interference with his employment, 
and should be rated higher than 10 percent.

VA outpatient treatment notes from September 2005 reflect the 
veteran's report of left knee pain, and intermittent wobbling 
of the knee with walking.  The treating practitioner observed 
a normal gait.  The knee was not swollen, and it appeared 
stable.  Left knee x-rays showed mild osteoarthritis, with 
spurring.

On VA examination in August 2006, the veteran reported having 
left knee pain on a regular basis, with flare-ups of worse 
pain 20 to 30 times a year.  He stated that the knee locked 
in extension, felt unstable, and gave way.  He indicated that 
he worked in inventory management.  He related that at work 
his knee symptoms caused difficulty with using stairs and 
ladders, and made him unable to lift heavy boxes.  He 
reported that he had tried using a knee brace, without 
benefit, and that he occasionally used a cane at home.  He 
stated that he could walk without limit some days; but that 
on bad days he could walk no more than a block and a half.  
He reported having missed ten to twelve days of work in the 
preceding year because of his knee.

The examiner noted that the veteran walked with a quad 
avoidance antalgic gait, favoring his left knee.  The 
veteran's expression showed mild pain in the left knee when 
going up and down a step.  On examination, the left knee was 
tender, without effusion.  The range of motion was from 0 to 
125 degrees.  There was no evidence of instability on 
testing.  Left knee x-rays showed mild degenerative joint 
disease, with no progression compared to the x-rays of 
September 2005.  The examiner's diagnosis was mild 
degenerative joint disease of the left knee, with mostly 
anterior knee pain and patellofemoral symptoms.  The examiner 
stated that with repetitive activity, the veteran's left knee 
was likely to have 10 to 15 degrees more limitation of 
motion, increased pain, and a lack of endurance.  The 
examiner commented that the locking of the knee in extension 
was not indicative of true locking, and that the instability 
was "give way instability and not true instability."  The 
examiner also stated that the giving way of the knee was due 
to pain, and not "true instability."

The left knee symptoms that the veteran relates describe 
greater disability than the findings from medical tests and 
examinations.  Practitioners who have treated and examined 
the veteran have observed neither the knee giving way nor 
evidence of considerable structural instability.  
Nonetheless, the veteran has reported significant effects, 
including days missed from work and work tasks made difficult 
or impossible, due to the left knee symptoms.  The statements 
from the veteran's coworkers corroborate that the veteran's 
left knee symptoms cause him observable discomfort and 
difficulty at work.  The overall disability picture appears 
to be consistent with moderate subluxation or instability, 
warranting a 20 percent rating under Diagnostic Code 5257.  
Physicians have concluded that repetitive use and symptomatic 
flare-ups of the veteran's left knee would produce increased 
pain and diminished endurance and range of motion.  Those 
manifestations, however, do not produce sufficient additional 
disability to warrant a compensable rating under Diagnostic 
Code 5260 or 5261.  The reported effects of the left knee 
disability have worsened over time since 2004, but have not 
risen to a level comparable to severe subluxation and 
instability, such as would warrant a 30 percent rating.  The 
Board grants a 20 percent rating, effective March 29, 2004.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

The veteran has not had frequent hospitalizations for his 
left knee disability.  His left knee disability has some 
effects on work tasks and attendance; but those effects do 
not rise to the level of marked interference with employment, 
and they can be appropriately addressed under the regular 
rating schedule.  The manifestations and effects of the 
veteran's left knee disability, then, do not necessitate 
referral of the rating of that disability to designated VA 
officials for consideration of an extraschedular rating.

The veteran asserts that his left knee disability worsened in 
April 2003, and therefore warrants an earlier effective date 
for a compensable rating.  The RO received the veteran's 
increased rating claim, however, on March 29, 2004.  The 
claims file contains records of medical treatment of the 
veteran in 2002 and 2003, and those records are silent 
regarding the condition of the left knee.  There is no other 
evidence from 2002 or 2003 of worsening of the left knee 
disability.  Increase in the left knee disability was not 
factually ascertainable at any time during the year before 
the RO received the veteran's claim.  Therefore, the increase 
to a compensable rating may not be effective any earlier than 
March 29, 2004, the date of receipt of the claim.

TMJ Syndrome Rating

In a January 1992 rating decision, the RO granted service 
connection for TMJ syndrome, effective from the veteran's 
separation from service in April 1991, and assigned a 0 
percent disability rating.  In April 2005, the veteran 
requested an increased rating for that disability.  In a May 
2006 rating, the RO increased the rating for TMJ syndrome 10 
percent, effective April 2005.  The veteran continued his 
appeals of the rating, seeking a rating higher than 
10 percent.  The Board will consider whether a rating higher 
than 10 percent is warranted for any period from April 2005 
forward.

The RO has evaluated the TMJ syndrome under 38 C.F.R. 
§ 4.150, Diagnostic Code 9905, which addresses limited motion 
of temporomandibular articulation, as follows:

Inter-incisal range:
  0 to 10 mm  
......................................... 40 percent
  11 to 20 mm  
.........................................
.... 30 percent
  21 to 30 mm  
.........................................
.... 20 percent
  31 to 40 mm  
.........................................
.... 10 percent
Range of lateral excursion:
  0 to 4 mm  
.........................................
......... 10 percent
Note--Ratings for limited inter-incisal 
movement shall not be combined with 
ratings for limited lateral excursion.

On VA dental examination in May 2005, the veteran reported 
having intermittent pain in the temporomandibular joints, 
with increased pain during times of stress.   The examiner 
noted pain to palpation of the left and right TMJs, at rest 
and during function.  The examiner found that the inter-
incisal range of motion was to 32 mm of vertical opening 
pain-free, and to a maximum vertical opening of 52 mm, with 
pain.  Lateral excursion was to 11 mm to the left, and 8 mm 
to the right, both with pain.  There was no loss of the body 
of the maxilla or mandible.

In statements submitted in 2005 and 2006, the veteran 
asserted that his TMJ syndrome should be evaluated as 
analogous to arthritis, based on pain and painful motion in 
the left and right TMJs.  He contended that separate 
compensable ratings should be assigned for the left and right 
TMJs.

On the May 2005 examination, the inter-incisal range was 
limited to 32 mm before the motion became painful.  That 
limitation of motion is consistent with a 10 percent rating 
under Diagnostic Code 9905.  Pain did not further limit 
motion of the jaw to ranges that would warrant a rating 
higher than 10 percent.  As Diagnostic Code 9905 directly 
addresses ranges of motion of the jaw, it is more closely 
related to TMJ symptoms than are codes for rating arthritis, 
and is the most appropriate code for evaluating TMJ syndrome.  
The evidence does not support a rating higher than 10 percent 
for the veteran's TMJ syndrome.

The manifestations and effects of the veteran's TMJ syndrome 
do not necessitate referral of the rating of that disability 
to designated VA officials for consideration of an 
extraschedular rating.  The veteran has not had frequent 
hospitalizations for his TMJ syndrome, and that disorder has 
not markedly interfered with his employment.

Hemorrhoids Rating

In 1992, the RO granted service connection and a 0 percent, 
noncompensable rating for hemorrhoids effective from the 
veteran's separation from service in April 1991.  In March 
2004, the veteran requested an increased rating for 
hemorrhoids.  The Board will consider whether a higher rating 
is warranted for any period from March 2004 forward.

The RO has evaluated the veteran's hemorrhoids under 
38 C.F.R. § 4.114, Diagnostic Code 7336, which provides for 
evaluating external or internal hemorrhoids as follows:

With persistent bleeding and with 
secondary anemia, or with fissures  
.........................................
......... 20 percent

Large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences
   .......................................................... 10 
percent

Mild or moderate  
.........................................
.... 0 percent

The veteran had private medical treatment for rectal bleeding 
in 2000.  Examination and anoscopy at that time showed small 
anal fissures, with no finding of internal hemorrhoids.

On VA examination in May 2004, the veteran reported a long 
history of hemorrhoids, with increased symptoms over the 
preceding two to three years.  He related having hemorrhoid 
pain every six to ten weeks, with severe exacerbations three 
to five times a year, manifested by severe internal rectal 
stinging.  He indicated that with exacerbations he took three 
to five days off from work.  He stated that he occasionally 
had a few blood spots.  He reported no history of surgery for 
the hemorrhoids or of thromboses requiring treatment.  At the 
time of the examination, the veteran did not have a 
hemorrhoid flare, and there was no bleeding or tenderness.  
There were no obvious external hemorrhoids, and there was one 
possible, subtle, inactive external hemorrhoid.  Anoscopy 
showed two non-thrombosed, inactive internal hemorrhoids.  
The examiner stated that it was likely that lifting required 
in the veteran's job could exacerbate the hemorrhoids.

In statements in support of his claim, the veteran has 
asserted that his hemorrhoids produce industrial impairment.

On VA examination in August 2006, the veteran reported that 
he had rectal bleeding during service in 1989, and again, 
after service, in 2000.  The veteran stated that he had not 
had a recurrence of hemorrhoid symptoms in the preceding five 
months.  Rectal examination revealed no evidence of external 
hemorrhoids, and no palpable internal hemorrhoids.  There was 
no tenderness with palpation. 

The veteran had anal fissures in 2000, but no fissures were 
noted on examinations from 2004 forward.  In 2004, the 
veteran reported fairly frequent recurrences of hemorrhoids, 
and work days missed because of flare-ups.  There are no 
medical, employment, or other records from that period that 
corroborate those symptoms and work losses.  The findings on 
the examination in 2004 show hemorrhoids, but do not show any 
large, thrombotic, or irreducible hemorrhoids, or excessive 
redundant tissue that would evidence the frequent recurrences 
that the veteran reported.  Overall, the assembled evidence 
does not show that the manifestations of the hemorrhoids in 
2004 were more than moderate, and met the criteria for a 10 
percent rating.  The asymptomatic findings on the 2006 
examination do not form any basis for a compensable rating at 
or around that time.  From 2004 forward, then, the 
preponderance of the evidence is against a compensable 
rating.

It is not necessary to refer the rating of hemorrhoids to 
designated VA officials for consideration of an 
extraschedular rating.  The veteran has not been hospitalized 
for hemorrhoids.  He has reported missing work due to 
hemorrhoid symptoms, but such absences are not documented, 
and marked interference with employment is not shown.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the veteran's claim for service connection 
for left shoulder disability, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed. 

For increased-rating claims, such as the veteran's claims for 
increased ratings for left knee disability, TMJ syndrome, and 
hemorrhoids, VA must, at a minimum, notify a claimant that, 
(1) to substantiate an increased-rating claim, the evidence 
must demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life," and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 
Vet. App. at 49.

In letters issued in April 2004, July 2004, and April 2005, 
the RO stated that to establish entitlement to an increased 
evaluation for his service-connected disabilities, the 
evidence must show that his condition had worsened.  Those 
letters also explained that the VA was responsible for (1) 
requesting records from Federal agencies, (2) assisting in 
obtaining private records or evidence necessary to support 
his claim, and (3) providing a medical examination if 
necessary.  A March 2006 letter explained how disability 
ratings and effective dates are assigned.  The rating 
decisions of March 2005, September 2005, and May 2006 
explained the criteria for the next higher disability ratings 
available for the left knee disability, TMJ syndrome, and 
hemorrhoids under the applicable diagnostic codes.  The 
September 2005 and May 2006 statements of the case provided 
the veteran with the applicable regulations relating to 
disability ratings for those service-connected disabilities, 
as well as the requirements for an extraschedular rating 
under 38 C.F.R. § 3.321(b), and stated that, pursuant to 38 
C.F.R. § 4.10, disability evaluations center on the ability 
of the body or system in question to function in daily life, 
with specific reference to employment.  The veteran was 
provided notice how to appeal ratings and effective dates, 
and he did so.  In arguments included in his substantive 
appeals and other statements, the veteran demonstrated his 
actual knowledge of what is required to substantiate higher 
ratings and earlier effective dates.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that the veteran had a meaningful opportunity to 
participate in the adjudication of his claims, such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to service connection for a left shoulder 
disability is granted.

Entitlement to a 20 percent disability rating for left knee 
disability is granted, effective March 29, 2004, subject to 
the laws and regulations controlling the disbursement of 
monetary benefits.

Entitlement to an effective date earlier than March 29, 2004, 
for a compensable rating for left knee disability is denied.

Entitlement to a disability rating higher than 10 percent for 
TMJ syndrome is denied.

Entitlement to a compensable disability rating for 
hemorrhoids is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


